RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2978-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

LEONARD E. LIEBMANN,

     Defendant-Appellant.
________________________

                   Argued March 1, 2022 – Decided March 14, 2022

                   Before Judges Fisher and DeAlmeida.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Accusation No. 18-08-0633.

                   James H. Maynard argued the cause for appellant
                   (Maynard Law Office, LLC, attorneys; James H.
                   Maynard, on the briefs).

                   Jaimee M. Chasmer, Assistant Prosecutor, argued the
                   cause for respondent (Mark Musella, Bergen County
                   Prosecutor, attorney; Edward F. Ray, Assistant
                   Prosecutor, of counsel and on the brief; Jaimee M.
                   Chasmer, on the brief).

PER CURIAM
      By   agreement,    defendant    pleaded    guilty   to   third-degree   child

endangerment, N.J.S.A. 2C:24-4(b)(5)(B)(iii), based on his possession of

hundreds of items of child pornography. In exchange, the State agreed to

recommend that defendant be sentenced to probation conditioned on 364 days

in county jail, among other things. The State also reserved the right to move for

the imposition of parole supervision for life (PSL).

      In imposing sentence, the judge considered submissions from Dr. Philip

H. Witt, a psychologist defendant privately retained, Dr. H. Judith Gurfein, a

therapist defendant had been seeing weekly since his arrest, and Dr. Catherine

A. Blandford, a psychologist who examined defendant on behalf of the ADTC.

Considering this and other information, the judge found and applied aggravating

factors three and nine, and mitigating factors two, seven, ten, and eleven; he also

found the mitigating factors preponderated. For the reasons explained at the

time, the judge imposed: a 364-day jail sentence; PSL; a requirement that

defendant register under Megan's Law; and a restriction on certain internet

access.

      In appealing, defendant argues:

            I. THE OFFENSE TO WHICH [DEFENDANT
            PLEADED] GUILTY IS NOT A MEGAN'S LAW
            REGISTRABLE OFFENSE PURSUANT TO N.J.S.A.
            2C:7-2; THEREFORE, THE SENTENCE IMPOSED

                                                                              A-2978-19
                                        2
            IS ILLEGAL AND [DEFENDANT] SHOULD BE
            TERMINATED FROM NEW JERSEY'S MEGAN'S
            LAW AB INITIO (Not Raised Below).

            II. THE DISCRETIONARY IMPOSITION OF [PSL]
            LACKED A SUFFICIENT BASIS IN ADMISSIBLE
            EVIDENCE AND CONSEQUENTLY WAS AN
            ABUSE OF DISCRETION.

The State agrees, as do we, that Megan's Law does not apply to defendant's

conviction and that a remand is necessary for a correction of the judgment of

conviction. We find, however, insufficient merit in defendant's second point to

warrant further discussion in a written opinion, R. 2:11-3(e)(2), except to add

the following comments.

      We start our brief explanation for affirming the imposition of PSL by

referring to our standard of review. We recognize that we review a sentence

under an abuse of discretion standard and that we limit the scope of review to

determining whether: the sentence comports with the sentencing guidelines

provided by the Legislature; the sentencing judge's findings on aggravating and

mitigating factors are supported by competent, credible evidence in the record;

and the sentence is so unreasonable that it shocks the judicial conscience. State

v. Lawless, 214 N.J. 594, 606 (2013).

      In challenging the imposition of PSL, defendant argues the judge

impermissibly relied on the prosecutor's "argument couched as evidence,"

                                                                           A-2978-19
                                        3
ignored the expert opinions of Drs. Witt and Gurfein, and otherwise lacked an

adequate factual basis for declining to find the presumption of PSL had been

rebutted. The State, however, correctly argues that PSL was mandatory under

N.J.S.A. 2C:43-6.4(a), the prosecutor's arguments were fair and grounded by

evidence in the record – specifically, defendant's statements to Dr. Witt and to

the staff at the ADTC – and the judge was free to accept or reject any aspect of

the experts' submissions. We, thus, focus our remaining comments on the

statutory requirements for the imposition of PSL.

      N.J.S.A. 2C:43-6.4(a) declares that when sentencing a defendant on a

conviction for endangering the welfare of a child under N.J.S.A. 2C:24-

4(b)(5)(B)(iii), the judge "shall include, upon motion of the prosecutor, a special

sentence of parole supervision for life . . ., unless the court finds on the record

that the special sentence is not needed to protect the community or deter the

defendant from future criminal activity" (emphasis added). So, despite all

defendant's contentions about what the experts did or did not say, and what the

judge did or did not sufficiently weigh, the judge was required to impose PSL –

once the State moved for its imposition, as it did here – unless persuaded that

PSL was "not needed to protect the community or deter the defendant from

future criminal activity."


                                                                             A-2978-19
                                        4
      In finding that he could not conclude PSL was not needed to protect the

community or deter defendant from future criminal activity, the trial judge

mainly relied on his findings about aggravating factor three, N.J.S.A. 2C:44-

1(a)(3), that were based on defendant's own words. The judge explained that

             [t]his defendant by his own admission immerses
             himself in things once he finds them to be interesting.
             [The assistant prosecutor's] comments in this regard,
             weigh heavy on me. It's self-serving [for defendant] to
             say, well, yeah, I got told I can't do it anymore, so now
             I'm not going to [do] it. He gets an interest in
             something, and he dives in. And this is something you
             can do in secret. This is something you can do with no
             one looking over your shoulder, most people think. I
             think there's a risk that this defendant could commit
             another offense. I'm going to give it medium weight.

It is in furtherance of this determination that the judge based his later ruling that

PSL should be imposed:

             Parole Supervision for Life, I read the statute. I read it
             more times than I care to admit. . . . It does say, unless
             I find on the record that a special sentence is not needed
             to protect the community or deter the defendant from
             future criminal activity, that I should sentence him to
             Parole Supervision for Life. I think there's a risk that
             he'll re-offend.

             How can I square the two, and make that finding? I can't
             make that finding, I cannot find for the record that
             Parole Supervision for Life [is] not needed to protect
             the community or to deter the defendant from future
             criminal activity.


                                                                              A-2978-19
                                         5
In this determination, the judge was incorporating his earlier finding about

aggravating factor three and concluding that the finding required to avoid the

imposition of PSL could not be squared with his finding and application of

aggravating factor three. In short, the judge was satisfied there was a risk

defendant would reoffend and, therefore, a need to protect the community and

deter future criminality by this defendant. Whether we interpret the judge's

findings as having couched that risk as "medium" – the judge used that word

when stating he gave aggravating factor "medium weight" – or something less,

it is obvious that the judge was satisfied from the information received that there

was a risk of reoffense of sufficient magnitude to support his finding that it could

not be said that PSL was not needed.

      We also reject defendant's argument that the judge erroneously based his

findings on the prosecutor's arguments. While the prosecutor made arguments

in favor of the application of the aggravating factors and the judge reached the

same conclusion by referring to the prosecutor's comments is not the same – as

defendant would have us hold – as saying that the judge based his fact-finding

on counsel's arguments or conclusions. The prosecutor's argument, like the

judge's findings, were based on the expert opinions found worthy of

consideration and, again, on defendant's own statements to those experts.


                                                                              A-2978-19
                                         6
Accordingly, we find no merit in the argument that the judge did not properly

describe his view of the evidential materials or relied on inadequate or non -

evidential information.

      Affirmed, except that we remand to the trial court for the limited purpose

of correcting the judgment of conviction to remove the Megan's Law

requirements imposed. We do not retain jurisdiction.




                                                                          A-2978-19
                                       7